The judgment of the court was pronounced by
Eustis, C. J.
This is an action to recover from the parish of Natchitoches the sum of three hundred and thirty three dollars, being the amount alleged to be due to the plaintiff as assessor of taxes for the said parish, being three per cent on the amount of the assessment roll for the year 1847. The parish is charged as being liable to the plaintiff under the 37th section of the act of 1847, entitled an act to provide a revenue for the support of the government of this State. Acts of 1847, p. 172.
The defendant, by counsel, has contended that, by the section quoted, the only compensation for the assessor therein provided for, is that allowed for the state taxes. But this construction is against the evident sense of the whole section, and would leave a large portion of it without any meaning at all. It is the duly of the court to adopt a construction which will give effect to the whole *500section as it is written, whatever alteration may have been made in the law by the re-enactment of the 37th section of the act of 1847, in the 7th section of the act of 1848. See laws of 1848, p. 132. And it appears by that section that the additional compensation to the assessors, on the part of the parishes, is excluded. The compensation due the assessor for the year 1847, under the previous act, is not affected by the change. Judgment affirmed.